          Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 1 of 11




1                                                                   Honorable John C. Coughenour

2

3

4

5                            UNITED STATES DISTR ICT COURT
                            WESTERN DISTR ICT OF WASHINGTON
6                                     AT SEATTLE

7    ERICA SCOTT,
                                                                No. 2:18-cv-00063-JCC
8                                        Plaintiff,
                                                                PLAINTIFF’S MOTION FOR
9            v.                                                 PROTECTIVE ORDER
                                                                REGARDING DEFENDANTS’
10   MULTICARE HEALTH SYSTEM and                                PROPOSED THIRD-PARTY
     CHAD KRILICH, individually,                                DISCOVERY
11
                                     Defendants.                Note on Motion Calendar:
12                                                              April 5, 2019

13                                        I.    INTRODUCTION

14           By filing an employment discrimination and retaliation lawsuit against her former

15   employer Defendant MultiCare Health System, Plaintiff Erica Scott, M.D., has placed her

16   employment history with MultiCare at issue, not her employment history with her current

17   employer. Nevertheless, MultiCare has proposed subpoenaing “all documents” related to

18   Dr. Scott’s performance from her current employer, including “performance reviews,

19   productivity reports, quality improvement reports, counseling, write-ups, or any record of

20   disciplinary action….” Dr. Scott has a legitimate privacy interest in her employment records

21   and relationship with her current employer, and courts routinely protect them from

22   disclosure.

23

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -         SCHROETER GOLDMARK & BENDER
                                                                         810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 1                                                   Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 2 of 11




1            MultiCare suggests the records are necessary to determine whether Dr. Scott has had

2    performance issues at her new job, which would somehow support an inference that

3    complaints about her performance at MultiCare were legitimate and non-discriminatory. As a

4    practical matter, Dr. Scott testified at deposition that she has received no performance

5    reviews or disciplinary write-ups at her new job, but as an evidentiary matter, such

6    “evidence” is irrelevant in the context of the claims and defenses at issue in the case. Thus,

7    the only reasonable conclusion to draw from MultiCare’s position is that it has no legitimate

8    need for the records it seeks; rather, it wishes to engage in the proverbial fishing expedition

9    and continue the mistreatment Dr. Scott has already been forced to endure by MultiCare.

10           Accordingly, Dr. Scott respectfully requests that the Court issue a protective order

11   prohibiting discovery of her current performance and disciplinary-related documents to avoid

12   injuring her current employment relationship.

13                                   II.   STATEMENT OF FACTS

14           Dr. Scott brings state and federal law claims against MultiCare for employment

15   discrimination and retaliation, seeking, inter alia, damages for lost wages and emotional

16   distress. Dkt. No. 13 (First Am. Compl. or “FAC”) at p. 7. Dr. Scott worked as a general

17   surgeon at MultiCare’s Auburn, Washington, Medical Center. Id. at ¶2.3. MultiCare held Dr.

18   Scott to a double-standard at work because of her race and sex, and when she reported the

19   discrimination she experienced and her concerns about patient-safety, MultiCare terminated

20   her employment. Id. at ¶¶2.5-2.15. Dr. Scott’s patient-safety concerns arose from the

21   excessive workload and “on-call” time MultiCare demanded from her and its small group of

22   general surgeons, which Dr. Scott felt was leading to “surgeon burn out” and having a

23   negative impact on the care MultiCare provided. Id. at ¶¶2.7-2.9.

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -   SCHROETER GOLDMARK & BENDER
                                                                  810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 2                                            Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 3 of 11




1             Following her termination, Dr. Scott relocated with her family to Atlanta, Georgia,

2    where she began working as a surgeon for Piedmont Healthcare (“Piedmont”). Declaration of

3    Jamal Whitehead (“Whitehead Decl.”), Ex. 1 (Deposition Transcript of Erica Scott) at pp. 7-

4    8, 11.

5             Through the course of discovery, Dr. Scott has produced to MultiCare her (1)

6    employment contract with Piedmont, (2) Form W-2s from 2015, 2016, and 2017, (3)

7    paystubs from Piedmont from September 30, 2018, to October 27, 2018, and (4) Piedmont’s

8    2018 and 2019 annual on-call surgical schedules, among other things. Whitehead Decl. ¶3. In

9    addition, Dr. Scott testified at deposition about her on-call duties at Piedmont, Scott Tr. at pp.

10   14-20, and how she has received no written performance evaluations or disciplinary write-

11   ups. See Scott Tr. at pp. 8-9.

12            Even so, on January 28, 2019, MultiCare asked Dr. Scott to produce “All documents

13   related to write-ups or disciplinary matters” and “Any documentation of counseling or

14   performance reviews.” Whitehead Decl., Ex. 2 (Whitehead/Gillard-Byers Email Exchange)

15   at pp. 5-6. The next day, Dr. Scott objected to MultiCare’s request and asked it to outline any

16   “authority or some compelling rationale” calling for the production of the requested

17   materials. Id. at pp. 4-5, see also Whitehead Decl., Ex. 3 (Whitehead email to Gillard-Byers,

18   Nov. 13, 2018).

19            Almost a month later, MultiCare responded by email attempting to “distil[l]” its

20   argument, insisting that Dr. Scott’s disciplinary/performance-related documents were

21   necessary because MultiCare was “not required to take the Plaintiff’s description of facts

22   without testing the same with whatever documents exist,” and further that the requested

23   documents were relevant because “Dr. Scott’s allegations include the theory that she was

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -   SCHROETER GOLDMARK & BENDER
                                                                    810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 3                                              Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 4 of 11




1    singled out improperly for criticism, including MeQIMs [i.e., a type of anonymous

2    complaint], and thus we need to determine if another hospital (indeed, one which she states is

3    much better) has written her up for similar incidents.” Whitehead Decl., Ex. 2 at pp. 2-3.

4            On March 18, 2019, MultiCare served Dr. Scott with advance notice of its intent to

5    subpoena records from Piedmont—her current employer. The proposed subpoena in relevant

6    part commands Piedmont to produce the following:

7            1.      All documents related to the on-call duties, including without
                     limitation scheduling, of general surgeons within Piedmont
8                    HealthCare, Inc., for the time period January 1, 2014 to present.
                     This includes any documents outlining who must provide on-call
9                    coverage, policies and procedures for the number of on-call days
                     that a general surgeon must cover, and any limits on the minimum
10                   or maximum number of on-call days a general surgeon may be
                     assigned in any particular time period. This also includes all on-
11                   call schedules for any facility at which Dr. Erica Scott has worked
                     for Piedmont HealthCare, Inc., for the same time period (regardless
12                   of whether Dr. Scott is on the particular schedule). This also
                     includes any records indicating the amount of calls Dr. Scott
13                   responded to and/or the amount of time Dr. Scott spent on those
                     calls.
14
             2.      All documents related to the performance of Dr. Erica Y. Scott,
15                   including without limitation performance reviews, productivity
                     reports, quality improvement reports, counseling, write-ups, or any
16                   record of disciplinary action relating to Dr. Erica Y. Scott.

17   Whitehead Decl., Ex. 4 (Subpoena).

18           On March 28, 2019, the parties met and conferred about MultiCare’s planned

19   subpoena, and eventually reached an agreement regarding the first category of documents

20   requested by MultiCare—Piedmont’s on-call records—wherein MultiCare would propound

21   written discovery to Dr. Scott to obtain the same information requested by the proposed

22   subpoena. Whitehead Decl., ¶ 7, Ex. 5-6 (Emails). In its final email to Plaintiff’s counsel,

23

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -   SCHROETER GOLDMARK & BENDER
                                                                  810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 4                                            Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 5 of 11




1    MultiCare articulated the relevance of Dr. Scott’s performance and disciplinary records as

2    follows:

3              Performance-related documentation, including performance reviews
               (formal or informal), counseling/write-ups, or any other document that
4              would indicate problems with Dr. Scott’s behavior or performance (akin to
               the MeQIMs we produced). These are directly relevant given that
5              Dr. Scott’s theory includes the allegation that she was written up unfairly
               at AMC, and therefore we need to determine if her current employer is
6              writing her up for similar issues, as it would support the fairness of being
               written up similarly at AMC.
7
     Whitehead Decl., Ex. 6.
8
                                   III.   RULE 26 CERTIFICATION
9
               The parties have met and conferred in good faith to resolve the issues raised in this
10
     motion, but no agreements concerning Dr. Scott’s performance/disciplinary-related records
11
     could be reached. Whitehead Decl., ¶7.
12
                                       IV.    LEGAL ARGUMENT
13
               A.     Standard of Review. 1
14
               For good cause, the Court may issue a protective order to prevent “annoyance,
15
     embarrassment, oppression, or undue burden or expense” in connection with documents
16
     sought in discovery. Fed. R. Civ. P. 26(c). A proper basis for a protective order includes
17
     “forbidding inquiry into certain matters, or limiting the scope of disclosure or discovery to
18
     certain matters.” Fed. R. Civ. P. 26(c)(1)(D). District courts are vested with broad discretion
19
     in determining whether a protective order is appropriate and, if so, what degree of protection
20

21   1
         The standard of review is taken verbatim from this Court’s order in Rollins v. Traylor Bros.,
         Inc., C14-1414-JCC, 2017 WL 1756576, at *1 (W.D. Wash. May 5, 2017) (granting
22       plaintiffs’ motion to quash and granting plaintiffs’ motion for protective order, in part,
         finding performance records from subsequent employers were irrelevant in an employment
23       discrimination case against their former employer).

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -    SCHROETER GOLDMARK & BENDER
                                                                    810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 5                                              Phone (206) 622-8000 ● Fax (206) 682-2305
            Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 6 of 11




1    is warranted. Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984); Phillips ex rel. Estate of

2    Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1211–12 (9th Cir. 2002). The party seeking to

3    limit discovery has the burden of proving “good cause,” which requires a showing “that

4    specific prejudice or harm will result” if the protective order is not granted. In re Roman

5    Catholic Archbishop of Portland in Or., 661 F.3d 417, 424 (9th Cir. 2011); Beckman Indus.,

6    Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (“Broad allegations of harm,

7    unsubstantiated by specific examples or articulated reasoning, do not satisfy the Rule 26(c)

8    test.”) (internal citation omitted).

9              B.     The Great Weight of Authority Prohibits Discovery Into Plaintiff’s
                      Employment Records with Her Subsequent Employer.
10
               Dr. Scott’s employment relationship with MultiCare is at issue in this case, yet
11
     MultiCare’s proposed subpoena seeks “all documents” related to Dr. Scott’s performance,
12
     including “performance reviews, productivity reports, quality improvement reports,
13
     counseling, write-ups, or any record of disciplinary action….,” from her current employer.
14
     Dr. Scott has a strong privacy interest in such information, 2 which courts are loathe to intrude
15
     upon needlessly. See, e.g., Blotzer v. L-3 Commc’ns Corp., 287 F.R.D. 507, 509 (D.Ariz.
16
     2012) (“Personnel files may contain information that is both private and irrelevant to the
17
     case, therefore special care must be taken before personnel files are turned over to an adverse
18
     party.”); Miles v. Boeing, Co., 154 F.R.D. 112, 115 (E.D.Pa. 1994) (finding that personnel
19

20   2
         This same privacy interest confers standing upon Dr. Scott to seek an order quashing the
         subpoena at issue. See, e.g., U.S. v. Raineri, 670 F.2d 702, 712 (7th Cir.1982) (“A party has
21       standing to move to quash a subpoena addressed to another if the subpoena infringes upon
         the movant’s legitimate interests.”); Richards v. Convergys Corp., 2:05-CV-00790-DAK,
22       2007 WL 474012, at *1 (D. Utah Feb. 7, 2007) (quashing subpoena for employment
         records; finding personal right to information in personnel files sufficient to confer standing
23       to quash subpoena served on third party; collecting cases).

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -     SCHROETER GOLDMARK & BENDER
                                                                      810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 6                                                Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 7 of 11




1    files are confidential, discovery concerning them should be limited)); see also Dawson v.

2    Daly, 845 P.2d 995, 1003-02 (1993) (finding disclosure of a public employee’s performance

3    evaluation to be highly offensive and violative of employee’s right to privacy as provided to

4    public employees by statute). For this reason, courts routinely quash or limit subpoenas

5    issued to non-party employers on the basis of relevance. See e.g., Woods v. Fresenius Med.

6    Care Grp. of N.A., No. 1:06-cv-1804-RLY-WTL, 2008 WL 151836 (S.D. Ind. Jan. 16,

7    2008); Warnke v. CVS Corp., 265 F.R.D. 64, 66 (E.D.N.Y. 2010); Maxwell v. Health Ctr. of

8    Lake City, No. 3:05-CV-1056-J-32MCR, 2006 WL 1627020 at *2 (M.D.Fla. June 6, 2006);

9    Martinez v. Target Corp., 278 F.R.D. 452, 453-54 (D. Minn. 2011).

10           “While it is certainly theoretically possible that records from a previous or subsequent

11   employer might be relevant in an employment discrimination case, such a theoretical

12   possibility does not make the records discoverable.” Woods, 2008 WL 151836, at *1. On this

13   point, the district court in Woods succinctly notes as follows:

14           [A]n employment discrimination plaintiff does not open her entire work
             history up for discovery by the defendant as a matter of course; rather, the
15           defendant must demonstrate a specific reason why the information is
             relevant to the particular claims and defenses in the case at hand. In other
16           words, absent a showing that the subpoenas are reasonably calculated to
             lead to the discovery of admissible evidence, the Defendant is simply
17           embarking on the proverbial fishing expedition, and the theoretical
             potential relevance of any information obtained by such discovery is
18           outweighed by the interests of the plaintiff.

19   Woods, 2008 WL 151836 at *2 (emphasis added). Woods, 2008 WL 151836 at *2. In Woods,

20   the plaintiff in a race discrimination action sought to quash subpoenas to her former and

21   current employers because, as here, such records are irrelevant to the claims and defenses in

22   such a case. The court agreed, reasoning that while plaintiff put her employment with the

23   defendant at issue, she had not put her entire employment history at issue. Id. at *1. It

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -   SCHROETER GOLDMARK & BENDER
                                                                   810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 7                                             Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 8 of 11




1    follows, for example, that information about a plaintiff’s performance—good or bad—with

2    any other employer is decidedly inadmissible and irrelevant. See, e.g., Neuren v. Adduci,

3    Mastriani, Meeks & Schill, 43 F.3d 1507 (D.C. Cir. 1995) (holding that trial court’s

4    admission of evidence of plaintiff’s conduct at prior employer was error); Zubulake v. UBS

5    Warburg LLC, 382 F. Supp. 2d 536 (S.D.N.Y. 2005) (evidence of employee’s problems at

6    prior employer inadmissible).

7            Here, MultiCare’s only rationale for its subpoena is that “if [Dr. Scott’s] current

8    employer is writing her up for similar issues, … it would support the fairness of being written

9    up similarly at [MultiCare].” This justification is dubious at best. First, when faced with a

10   similar issue in another race discrimination case, this Court found “future performance

11   evaluations or similar files [i.e., records from the plaintiffs’ subsequent employers] are not

12   relevant to Plaintiffs’ performance working for Defendants.” Rollins, 2017 WL 1756576, at

13   *5. The Court should so hold here. Second, whether Dr. Scott has been written up at

14   Piedmont—she has not been—does not make the fact of the discrimination she suffered at

15   MultiCare any more or less likely. Indeed, drawing such an inference from Dr. Scott’s

16   alleged character for misbehavior is prohibited by Fed. R. Civ. P. 404(b). Third, Discovery

17   into third-party records must be based on more than mere hunches—particularly where such

18   discovery can be had by less restrictive means has already occurred here. See Dart Indus. Co.

19   v. Westwood Chem. Co., 649 F.2d 646, 649 (9th Cir. 1980) (discovery against a non-party is

20   more limited than the liberal discovery against parties); Moon v. SCP Pool Corp., 232 F.R.D.

21   633 (C.D. Cal. 2005) (noting that the court should consider other possible sources of

22   information than a third party). MultiCare’s desire to know whether Dr. Scott has received

23   performance evaluations or been subject to discipline has already been satisfied by Dr.

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -   SCHROETER GOLDMARK & BENDER
                                                                  810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 8                                            Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 9 of 11




1    Scott’s deposition testimony. Scott Tr. at pp. 8-9 To the extent it had any lingering questions

2    about her subsequent employment at Piedmont, MultiCare could serve additional, narrowly

3    tailored discovery request upon Dr. Scott clarifying her deposition testimony. Because other,

4    less intrusive means exist for gathering information about Dr. Scott’s subsequent

5    employment performance, the Court should issue a protective order preventing MultiCare

6    from issuing its proposed subpoena.

7            C.      Dr. Scott Meets the Good Cause Requirement for a Protective Order
                     because MultiCare’s Subpoena will cause an undue burden on Dr. Scott’s
8                    employment relationship.

9            On a motion for a protective order, the Court has broad discretion to make “an order

10   to protect a party or person from annoyance, embarrassment, oppression, or undue burden or

11   expense, including… forbidding the disclosure or discovery.” Fed. R. Civ. P. 26(c). Here,

12   MultiCare’s proposed subpoena will cause Dr. Scott an undue burden because it could have a

13   negative impact on her current employment relationship. Courts have recognized that

14   subpoenas directed at a plaintiff’s current employer concerning disputes with past employers

15   can have a “direct negative effect” on present employment and “should be used only as a last

16   resort.” Warnke, 265 F.R.D. at 69 (internal quotations omitted). At least one court has

17   recognized that an employee “has a legitimate concern that a subpoena sent to her current

18   employer under the guise of a discovery request could be a tool for harassment and result in

19   difficulties for her in her new job.” Graham v. Casey’s Gen. Stores, 206 F.R.D. 251, 256

20   (S.D.Ind. 2002).

21           Dr. Scott urges the Court to exercise its discretion here both because the discovery

22   MultiCare seeks is irrelevant and because it may harm her current employment relationship.

23

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -   SCHROETER GOLDMARK & BENDER
                                                                  810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 9                                            Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 10 of 11




1                                          V.     CONCLUSION

2            Based on the foregoing, Plaintiff respectfully requests that the Court issue a

3    protective order preventing MultiCare from subpoenaing her performance/disciplinary

4    records from her current employer.

5            DATED this 28th day of March, 2019.

6                                                     SCHROETER GOLDMARK & BENDER

7                                                     s/ Jamal Whitehead
                                                      REBECCA J. ROE, WSBA #7560
8                                                     JAMAL WHITEHEAD, WSBA #39818
                                                      810 Third Avenue, Suite 500
9                                                     Seattle, WA 98104
                                                      Phone: (206) 622-8000
10                                                    roe@sgb-law.com
                                                      whitehead@sgb-law.com
11
                                                      Counsel for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -      SCHROETER GOLDMARK & BENDER
                                                                       810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 1 0                                               Phone (206) 622-8000 ● Fax (206) 682-2305
          Case 2:18-cv-00063-JCC Document 32 Filed 03/28/19 Page 11 of 11




1                                      CERTIFICATE OF SERVICE

2            I certify that I caused to be served in the manner noted below a copy of the foregoing

3    pleading on the following individual(s):

4    Counsel For Defendant:                                 ☐ Via Facsimile
     Nicholas Gillard-Byers                                 ☐ Via First Class Mail
5    Steven H. Winterbauer                                  ☐ Via Messenger
     Winterbauer & Diamond, PLLC
                                                            ☐ Via Email
6    1200 Fifth Avenue, Suite 1700
                                                             Via EFiling/EService
     Seattle, WA 98101
7    steven@winterbauerdiamond.com
     mail@winterbauerdiamond.com
8

9
             DATED this 28th day of March, 2019, at Seattle, Washington.
10

11                                                         s/ Jamal Whitehead
                                                           JAMAL WHITEHEAD, WSBA #39818
12                                                         SCHROETER GOLDMARK & BENDER
                                                           810 Third Avenue, Suite 500
13                                                         Seattle, WA 98104
                                                           Phone: (206) 622-8000
14                                                         Fax: (206) 682-2305
                                                           whitehead@sgb-law.com
15

16

17

18

19

20

21

22

23

24

25   P LT F. ’ S M OT . F O R P R OT ECT I VE O RDE R ( 1 8 -     SCHROETER GOLDMARK & BENDER
                                                                     810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     CV - 0 0 0 6 3 ) − 1 1                                             Phone (206) 622-8000 ● Fax (206) 682-2305
